United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3542
                                   ___________

Ruby Sue Browder,                     *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Southern District of Iowa.
The CBE Group Inc. Litigation Center; *
Kevin D. Ahrenholz; Aetna             *      [UNPUBLISHED]
Incorporated,                         *
                                      *
            Appellees.                *
                                ___________

                             Submitted: June 2, 2010
                                Filed: June 7, 2010
                                 ___________

Before LOKEN, BYE, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

      Ruby Browder appeals the district court’s1 adverse grant of summary judgment
and dismissal for failure to state a claim in her action under the Employee Retirement
Income Security Act (ERISA), the United States Constitution, and state law.



      1
      The HONORABLE JAMES E. GRITZNER, United States District Judge for
the Southern District of Iowa, adopting the report and recommendations of the
HONORABLE ROSS A. WALTERS, United States Magistrate Judge for the
Southern District of Iowa.
       Browder’s complaint alleged that Aetna Incorporated (Aetna), the underwriter
of Browder’s employer health insurance plan, wrongfully failed to provide coverage
for medical bills she incurred at an Iowa hospital, and that the CBE Group (CBE), a
collection agency assigned to Browder’s hospital account, and its attorney Kevin
Ahrenholz, used false documents to obtain a small claims judgment against her. The
district court granted summary judgment for Aetna on res judicata grounds. The
district court then dismissed the claims against CBE and Ahrenholz because they are
not subject to liability under ERISA, and because Browder failed to plead any
constitutional claims against them. Having dismissed any federal claims, the district
court declined to exercise supplemental jurisdiction over state law claims.

       Following careful de novo of the record, see Irving v. Dormire, 586 F.3d 645,
647 (8th Cir. 2009) (summary judgment); Owen v. General Motors Corp., 533 F.3d
913, 918 (8th Cir. 2008) (dismissal), the judgment of the district court is affirmed for
the reasons stated in the district court opinions. See 8th Cir. R. 47B.
                        ______________________________




                                          -2-